Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 12/29/2020 has a total of 20 claims pending in the application; there are 4 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. Publication No. (US 2019/0007372 A1) in view of Sivabalan et al. Publication No. (US 2017/0054626 A1).

Regarding claim 1, Bhat teaches a label forwarding entry generation method, applied to a first network device (a first router “e.g., router 12C or router 12F” FIG.1), wherein the method comprises: 
obtaining a first packet sent by a second network device (a second router “e.g., router 12A, router 12B, or router 12E” FIG.1), wherein the first packet carries an address of a third network device (a third router “e.g., router 12D, router 12H, or router 12G)” FIG.1) and a prefix segment identifier of the third network device (the first router (e.g., router 12C or router 12F) receives a first advertisement packet originated by the second router (e.g., router 12A, router 12B, or router 12E) in Level 1 network, the first advertisement packet specifies a prefix “which is an address or block of addresses corresponding to a router [0031]” may comprise an Internet Protocol (IP) address, block of IP addresses, or other type of data identifying the node. and a segment identifier (SID) [0049-50] FIG.2), the first network device and the second network device belong to a first area, and the third network device belongs to a second area (network 10 comprises two levels: Level 1 [area-1] and Level 2 [area-2] of FIG.1, routers 12A, 12B, 12C, 12E, and 12F are in Level 1 and routers 12C, 12D, 12F, 12G, and 12H are in Level 2. Routers 12C and 12F are in both Level 1 and Level 2 [0034-35] FIG.1); 
determining a routing entry that matches the address of the third network device (in response to receiving the advertisement, the router may determine whether the router has an installed route to the advertised prefix that is associated with the advertised SID [0084-87] FIG.4), wherein the routing entry comprises an address of a next-hop network device of the first network device (the router stores data in routing information 260 or TED 282 (FIG. 2) indicating the advertised SID to a next hop on the route [0087] FIG.4);and 
generating a label forwarding entry based on the prefix segment identifier and the address of the next-hop network device (the router installs the route as an active route, the router updates the forwarding information 262 (FIG. 2) such that forwarding component 246 forwards packets having the generated labels that are equal to the advertised SID to a next hop on the route [0087] After installing the route, the first router, as described with respect to FIG. 3, uses a label that specifies the SID [0082-83] FIG.9). 
while Bhat teaches label switching protocols (Bhat: [0038-41]) but does not explicitly teach generating a label forwarding entry. 
Sivabalan teaches generating a label forwarding entry (Sivabalan: generate and update network topology information including generating a Label Forwarding Information Base (LFIB) stored in a table, a Forwarding Information Base (FIB) table, other suitable forwarding structure, or combination thereof [0018-20] FIG.2).
Bhat by the teaching of Sivabalan to generate a label forwarding entry in order to achieve the forwarding operations such as label push, pop, and swap (Sivabalan: [0019] FIG.3).

Regarding claim 2, the modified Bhat teaches the method according to claim 1, wherein the generating a label forwarding entry based on the prefix segment identifier and the address of the next-hop network device comprises: determining a segment routing global block of the next-hop network device based on the address of the next-hop network device (Sivabalan: SR router 18(3) uses a segment routing global block (SRGB) advertised by controller 22(2)  [0037] FIG.2); and generating a label of the next-hop network device in the label forwarding entry based on the segment routing global block of the next-hop network device and the prefix segment identifier (Sivabalan: generate and update network topology information including generating a Label Forwarding Information Base (LFIB) stored in a table, a Forwarding Information Base (FIB) table, other suitable forwarding structure, or combination thereof [0018-20] FIG.2).

Regarding claim 3, Bhat teaches the method according to claim 1, wherein the method further comprises: receiving a second packet, wherein the second packet is used to indicate that a fourth network device belongs to both the first area and the second area (the first router may receive a second advertisement originated by a third router (e.g., router 12D, router 12H, or router 12G) in a second IGP level (e.g., Level 2) of the network, the second advertisement specifies a second prefix and the SID. [0049-50] FIG.3); and generating the routing entry in response to receiving the second packet, wherein the routing entry is a default routing entry (routing protocols periodically update routing information 260 to accurately reflect the topology of the network and other entities based on routing protocol messages received by router 200 [0070-73] FIG.2).  

Regarding claim 4, Bhat teaches the method according to claim 3, wherein a value of an area attached bit of the second packet is used to indicate that the fourth network device belongs to both the first area and the second area (the IS-IS protocol mandates that a ‘DOWN’ bit be set. To handle the case where prefixes are leaked from Level 2 to Level 1 [0050-51] FIG.2).  

Regarding claim 5, the modified Bhat teaches the method according to claim 1, wherein the method further comprises: establishing a correspondence between the routing entry and the label forwarding entry; receiving a third packet, wherein a destination address of the third packet is the address of the third network device; finding the routing entry based on the address of the third network device (Sivabalan: The route may be defined by an address prefix and its associated path attributes, the route includes a network mask (for example, /32 or /128), an address prefix, such as a particular IP address, and a forwarding address associated with the prefix. The forwarding address identifies a destination address for routing data other than a source address that is originated the route advertisement [0029-32] FIG.2), and (Sivabalan: vPE forwarders 20(1)-20(4) may be configured with control plane support that facilitates programming forwarding state and IP forwarding and/or MPLS forwarding operations (such as label push, pop, and swap). In various implementations, virtual machines 16 may attach to respective vPE forwarders 20(1)-20(4) as a first hop network switch/router [0019-21] FIG.2).  

Regarding claim 6, the modified Bhat teaches the method according to claim 1, wherein the label forwarding entry further comprises the address of the third network device, and wherein the method further comprises: receiving a third packet, wherein a destination address of the third packet is the address of the third network device; searching, based on the address of the third network device, the label forwarding entry for the label of the next-hop network device that corresponds to the address of the third network device (Sivabalan: The route may be defined by an address prefix and its associated path attributes, the route includes a network mask (for example, /32 or /128), an address prefix, such as a particular IP address, and a forwarding address associated with the prefix. The forwarding address identifies a destination address for routing data other than a source address that is originated the route advertisement [0029-32] FIG.2); pushing the label of the next-hop network device into the third packet; and sending the third packet including the pushed label of the next-hop network device to the next-hop network device of the first network device (Sivabalan: vPE forwarders 20(1)-20(4) may be configured with control plane support that facilitates programming forwarding state and IP forwarding and/or MPLS forwarding operations (such as label push, pop, and swap). In various implementations, virtual machines 16 may attach to respective vPE forwarders 20(1)-20(4) as a first hop network switch/router [0019-21] FIG.2).    

Regarding claim 7, the modified Bhat teaches the method according to claim 1, wherein a binding type-length-value field of the first packet carries the address of the third network device and the prefix segment identifier of the third network device (Sivabalan: A SID advertisement, such as that used by the control plane engine to advertise prefix SIDs, can support a set of attributes that may be used to discover network elements. These attributes contain type, length, and value descriptions [0031] FIG.2).  

Regarding claim 8, Bhat teaches the method according to claim 1, wherein the first area is a carrier non-backbone area, and the second area is a carrier backbone area (network 10 comprises Level 1 and Level 2, when an advertisement originated by a router in a lower-visibility level (e.g., Level 1) reaches a router that spans the lower-visibility IGP level and a higher-visibility IGP level (e.g., Level 2) [0036-37] FIG.1).


Regarding claims 9-13, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is the limitations were presented from a “second network device” side and the wordings This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 14-18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is the limitations were presented from an “apparatus” side in the first network device with a processor and memories (Bhat: Fig.2) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 19-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is the limitations were presented from an “apparatus” side in the second network device with a processor and memories (Bhat: Fig.2) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims Therefore these claims were rejected for similar reasons as stated above.     

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472